DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution include claims 1-21.

Applicants' arguments, filed 01/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al (U.S. Patent No. 6,096,338 issued on 08/01/2000; of record) in view of Chen et al (U.S. Patent Application Pub. No. 2003/0077297 published on 04/24/2003; of record).
Lacy et al teach pharmaceutical compositions comprising a carrier system (i.e., a solubilizing agent) in which a hydrophobic drug is dissolved therein (i.e., 100% solubilized hydrophobic drug) (col 4, lines 21-30 and claims 9, 15, 16, 20, and 21) 
Lacy et al further teach the method the amount of hydrophobic drug in the composition ranges from 0.1% to 50% by weight based on the weight of the final composition and that the amount can be modulated based on the desired therapeutic effect from the drug concerned and the specific bioavailability of the formulation (col 13, lines 25-34).
Lacy et al further teach the composition wherein the carrier system may also comprise a mixture of lipophilic surfactants (col 6, lines 44-49), including, e.g., glyceryl caprylate/caprate (Capmul® MCM) (i.e., mono- and diglycerides of capric and caprylic acid) (table of mono- and/or di-glycerides of fatty acids (Class 2 lipophilic surfactants) at col 4, lines 58-67 to col 5, lines 1-8) wherein, in an exemplary embodiment, the solubilizing agent comprises 49% w/w of Imwitor 988 (i.e., a C8 glyceryl mono-/di-caprylate ester saturated oil) as a lipophilic surfactant with progesterone hormone (Formulation 2 at col 23, lines 9-14) and that such class of lipophilic surfactants are particularly preferred and can also serve as the digestible oil component (col 6, lines 36-43).
Lacy et al further teach the method wherein the amount/proportions of lipophilic surfactant/digestible oil discussed above generally ranges from 5-60% or 10-90% can 
Lacy et al further teach the method wherein the composition is encapsulated in a gelatin capsule (col 14, lines 52-60; Example 5 at col 21; Example 6 at col 22; and Example 7 at cols 22-23).
Although Lacy et al teach that the uniformly solubilized hydrophobic drug can be a combination of progesterone and estradiol and an embodiment wherein the carrier of a C8 glyceryl mono-/di-caprylate ester saturated oil and the recited amounts of C6-C12 oil and hormones overlap and/or lie within the concentration ranges, Lacy et al do not teach the specific amounts of each hormone as recited in the claims, wherein the progesterone is micronized and partially solubilized, and that the solubilizing agent/digestible oil carrier system is specifically a combination of (i.e., lauroyl macrogol-32 glyceride or saturated polyglycolized glycerides) (i.e., Gelucire® 44/14) and mono- and diglycerides of capric and caprylic acid (i.e., Capmul® MCM)
Chen et al teach a pharmaceutical formulation and method of treatment comprising administering an effective amount of the pharmaceutical composition to a subject in need thereof (para [0015]) wherein the pharmaceutical composition comprises one or more active agents that are fully solubilized (i.e., 100% solubilized), partially solubilized, or suspended in a vehicle (i.e., a solvent system) (Abstract) wherein the solvent system preferably comprises a triglyceride surfactant, including saturated polyglycolized glycerides such as Gelucire® 44/14 (i.e., lauroyl macrogol-32 glyceride or saturated polyglycolized glycerides) (para [0189], [0192], [0193], [0322], and Example 7 at para [0340]) as well as mono- and diglyceride surfactants such as Capmul® MCM 
Chen et al further teach the method wherein the hormone combination of estradiol and progesterone has a dosage strength preferably ranging from 0.5-2 mg of estradiol and 25-150 mg of progesterone (para [0366]; see also Example 45 at para [0360]).
Chen et al additionally teach wherein a significant fraction of the solubilized drug will release rapidly, providing for rapid onset, while the suspended drug may be formulated for delayed and/or sustained release (Abstract). Particle size distribution and surface properties can be critical factors affecting the release of the active agent from the particulate. In general, the smaller the particle size, the faster the release of the active agent, due to the larger total surface area available for dissolution and a higher surface-to-volume ratio. To increase the release rate of the active agent from the suspended particles, various size reduction techniques can be applied. Typically, processes like grinding, milling, micronization, and nanosizing are well known in the art and can be utilized to obtain a mean particle size from several tens of micrometers to a tenth of a micrometer (¶ [0222]). 
As to claims 1-21, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the progesterone and estradiol composition of the method of Lacy et al by specifically using a combination of Capmul® MCM and Gelucire® 44/14, each lipophilic surfactant taught by Chen et al and optimizing the ratio/concentration of the progesterone and estradiol to the amounts ® MCM as well as a combination with other lipophilic surfactants/digestible oils and Chen et al teach that both Capmul® MCM and Gelucire® 44/14 are both particularly useful surfactants for a solvent system of hormone actives such as a combination of progesterone and estradiol and it is prima facie obvious to combine lipophilic surfactant/digestible oil with another, both useful as solvents for hormone actives such as progesterone and estradiol with a reasonable expectation of success and the claimed concentrations/ratios overlap or lie within the ranges recited by both Lacy et al and Chen et al and a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and both Lacy et al and Chen et al further teach that the amounts of each of the hormones and saturated C8 oil containing an ester of caprylic acid result-effective variables for determining optimum or workable ranges by routine experimentation based on the desired therapeutic effect from the drug concerned, the specific bioavailability of the formulation, and the actual clinical need and based on the sufficiency to counteract lipolysis-inhibiting properties of the hydrophilic surfactant.
	It would have been prima facie obvious to one of ordinary skill in the art to have micronized progesterone and have progesterone partially solubilized in order to obtain a desired release rate for progesterone since particle size and solubility affects release rate of active agents as taught by Chen et al. 


Response to Arguments
Applicant argues that although Capmul® MCM is included in the laundry list of examples for one of the 8 different classes of lipophilic surfactants, none of the formulations actually made and/or screened in Lacy includes Capmul MCM or any of the other Capmuls. 
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggest and is not limited to working examples. As such, it is not necessary for Lacy to disclose Capmul MCM in an example formulation in order for it to have been obvious to have a composition comprise Capmul MCM. Lacy discloses in col. 4, lines 49-63 Capmul MCM as an example lipophilic surfactant which can be used for the invention. Therefore, it would have been obvious to one of ordinary skill in the art that Capmul MCM is suitable in the composition of Lacy. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Lacy does not teach or suggest Gelucire® 44/14 or the use of this hydrophilic surfactant in the formulations disclosed therein. This is true even though Lacy was seemingly aware of the Gelucire family of surfactants based on its explicit teaching that Gelucire® 37/06 as unsuitable as a lipophilic surfactant. 
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Chen provides motivation to incorporate Gelucire® 44/14 into the composition of Lacy. 


Applicant argues that Chen does not teach, suggest, or exemplify a solvent system comprising both Capmul® MCM and Gelucire® 44/14 together with progesterone and estradiol. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Lacy discloses wherein there may be mixtures of lipophilic surfactants. Since Capmul MCM and Gelucire 44/14 are both lipophilic surfactants as taught by Chen, it would have been obvious to one of ordinary skill in the art to have incorporated them both together into the composition of Lacy, which comprises progesterone and estradiol, as a mixture of lipophilic surfactants to arrive at a solvent system comprising both Capmul® MCM and 

Applicant argues that as with Lacy, Capmul® MCM is included in a long laundry list of lipophilic surfactants that can be used in the formulations disclosed in Chen. Gelucire® 44/14 is similarly included in a long laundry list of triglycerides that can be used in the formulations disclosed in Chen. 
The Examiner does not find Applicant’s argument to be persuasive. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obvious. See MPEP 2143 (I). Since Capmul® MCM and Gelucire® 44/14 are specifically disclosed in the prior art as effective lipophilic surfactants, it would have been obvious to one of ordinary skill in the art to have selected Capmul® MCM and Gelucire® 44/14 as the lipophilic surfactants. Furthermore, it should be noted that according to the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

Thus, the Board in that case applied case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Gelucire® 44/14 does not fall into any of the eight classes of suitable lipophilic surfactants disclosed in Lacy.
	The Examiner does not find Applicant’s argument to be persuasive. Lacy does not limit the lipophilic surfactant to one of those eight classes. Claim 20 of Lacy recites a carrier system comprising a lipophilic surfactant component capable of substantially reducing the inhibitory effect of the hydrophilic surfactant component. Claim 20 does not further limit the lipophilic surfactant to be one of the eight classes. Thus, since Lacy does not limit the lipophilic surfactant to one of the eight classes for all embodiments, it would have been obvious to one of ordinary skill in the art that the lipophilic surfactant does not need to fall into one of the eight classes.  Also, Lacy discloses in col. 6, lines 44-45 that mixtures of suitable lipophilic surfactants, such as those listed above, may be used if desired. By disclosing “such as,” Lacy does not limit the suitable lipophilic surfactants for the mixture to the ones disclosed. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated Gelucire 44/14 from the teachings of Chen as a suitable lipophilic surfactant and Applicant’s argument is unpersuasive.

	Applicant argues that there is nothing in Chen that would lead one skilled in the art to believe that Gelucire® 44/14 would perform as well as or as better than the lipophilic surfactants disclosed in Lacy. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Lacy discloses in col. 6, lines 57-60 wherein an in vitro test permits the suitability of any lipophilic surfactant for the drug carrier system in question to be readily 

	Applicant argues that Gelucire® 44/14 is used in a single example in Chen. Gelucire® 44/14 is not used in any of the formulations disclosed in the other seventy-three examples provided in Chen.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a prior art reference is evaluated for all that it reasonably suggest. As such, it is not necessary for Lacy to disclose Gelucire® 44/14 in all examples in order for it to have been obvious to have incorporated Gelucire® 44/14 as a suitable lipophilic surfactant. Chen discloses wherein Gelucire® 44/14 is a triglyceride surfactant and wherein triglycerides are lipophilic (¶ [0123], [0189]). Therefore, it would have been obvious to one of ordinary skill in the art in have incorporated Gelucire® 44/14 into the composition of Lacy as is suitable lipophilic surfactant. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Chen reveals a much stronger preference for Cremophor RH40 and Cremophor EL as hydrophilic surfactants rather than Gelucire® 44/14.
The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein Gelucire® 44/14 is incorporated as a lipophilic surfactant as not as a 

Applicant argues that the claims are not obvious for the reasons previously provided in the Amendments filed May 13, 2021 and July 2, 2020 and to the 1.132 Declarations of Dr. Krill and Dr. Shadiack. 
The Examiner submits that the previously provided amendments and declarations were addressed and were found to be unpersuasive. Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 8,633,178, 8,846,648, 8,846,649, 8,933,059, 8,987,238, 8,987,237, 8,993,548, 9,006,222, 9,012,434, 9,114,145, 9,114,146, 9,301,920, 9,248,136, and 10,206,932 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above U.S. patents may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
Therefore, it would have been prima facie obvious to use the composition recited in the claims of the above U.S. patents in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as taught by both Lacy et al and Chen et al because both Lacy et al and Chen et al teach that the effective amounts of the composition is particularly useful for treating menopause symptoms in women (i.e., a human being having a uterus) with a reasonable expectation of success.

Claims 1-21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 13/843,362, 14/512,046, and 15/999,040 in view of Lacy et al and Chen et al as applied to claims 1-21 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of the above patents recite effective concentrations of a combination of progesterone and estradiol uniformly solubilized with a C6-C12 oil solubilizing agent.
Although each of the claims of the above copending applications may not recite a method of treating menopause in a woman with a uterus, both Lacy et al and Chen et al evidence that such compositions are useful for such method of treatment as set forth, supra.  
Therefore, it would have been prima facie obvious to use the composition recited in the claims of the above copending applications in a method of treating menopause in a woman with a uterus by administering the composition to a subject in need thereof as taught by both Lacy et al and Chen et al because both Lacy et al and Chen et al teach that the effective amounts of the composition is particularly useful for treating menopause symptoms in women (i.e., a human being having a uterus) with a reasonable expectation of success.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments


Conclusion
Claims 1-21 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612